Title: To George Washington from Major General Nathanael Greene, 14 November 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          West Point Nov. 14th 1779
        
        Your Excellency undoubtedly has freequently had under consideration a proper position for Winter quarters. It is not always

in the power of a General to take a position most favorable to his wishes on account of provision & forage, or to place himself in the most advantageous point of view, for covering the Country and securing his Capital Posts. A certainty with respect to Provision & forage are objects of the first consideration in taking a Position. All inferior evils, of what ever nature, may in some sort be remedied, by foresight and precaution; but there is no contending with hunger. Therefore what would be considered only as secondary objects in some cases become principals here.
        In the choice of a position we must pay some regard to the Enemy’s collected force, and to our divided condition, in which the Army must of necessity be cantond. The Enemy now appear to be puting their Troops into Winter quarters; but it cannot be supposd they will remain inactive all Winter, if we by the manner of cantoning the Army open to them an opportunity of insulting us to advantage. The mischievous consequences of having our quarters beat up in the dead of Winter, cannot readily be foreseen. That it would be their duty and interest to lay hold of such an opportunity no body can deny; and that the charactor of the General, and many National circumstances, lead to the supposition must be agreed to. It is necessary therefore to take a position which will secure us from a surprize and have as much force together as possible to free us from insult. The place where and the force necessary to these ends are the two capital points to decide upon.
        The command of the North River is an object of such importance that the force and supplies necessary for this purpose must be had at all events. The force requisite for these Garrisons, I suppose has been very judiciously calculated by General de Portail, and I imagine there cannot be any great variation from his report.
        Your Excellency will find after detaching a proper force for this place, a covering party for the State of Connecticut, and the other necessary guards for Kings ferry Stores, and Posts of communication, your force will be greatly inferior to that of the Enemy’s; and it will be growing more and more so as the service of the Soldiers expires. It will be necessary therefore to endeavor to remedy, by the strength of ground, the deficiency [of] force.
        I have no doubt but that every State, bordering upon the

Enimy, will apply for a proper force to protect them against their ravages: To comply with these demands will hazzard the safety of the whole Army: Divide your force and you will fall a prey in every quarter. And I am perswaded was you to adopt the plan which would be most flattering to the wishes of the people, it would be so far from affording them that protection and security which they promise themselves, that it would become one of the principal causes of the enemy’s making inroads and committing depradations upon them.
        There can be but two modes of cantonment, to prevent the Enemy from disturbing us in quarters. One is to keep such a force together as to bid defiance to all their menaces; the other is to disperse the Troops in such a manner as to afford no object. The first is infinitely the most favorable to dicipline and oeconemy: To disperse the Troops among the Inhabitants will be attended with a certain loss of dicipline to the Soldiery; and a general corruption of manners among the people. They will mutually debauch each other. Besides these disadvantages, the expence and waste of stores will be nearly double; and a great addition to the list of Staff Officers (already too numerous from the state of our Money) will be found necessary. For these and many other reasons, too obvious to need explanation, dispersing the Troops should be avoided of all events.
        What ever covering is given to any part of the Country, except where the principal force is stationed, should be so calculated as to be able to check the Enemy’s small ravaging parties, and yet not be an object worthy any considerable movement of their’s.
        From the representation of both the Commisary General and the Forage Master General, I find your Excellency will be obligd to quarter the Troops in New Jersy.
        The great consumption of forage that has taken place in this State for five months past, will render it very difficult to provide for this garrison, and the different Posts of communication.
        In cantoning the Troops and drawing supplies for their subsistence, it may not be amiss to have an eye to the affairs of next Campaign. The expence and difficulty of transportation from the Western States, your Excellency is perfectly acquainted with. You are also sensible that the long tract of barren Country, through which the supplies must come, will only admit of a certain quantity of transportation; therefore I conceive that

good policy points out the necessity, of keeping as many stores in reserve in this State, as possible.
        This is necessary not only to be prepard for any emergency that may happen from the Enemy’s turning their force against the Eastern States; but to have a magazine in readiness for a secret purpose, which your Excellency hinted to me a few days since.
        The further we move our main force to the Westward, and still be within supporting distance of this Garrison, the better: Both for the preservation of the provision and forage of this State, as well as to lessen the general expence of transportation. And the greater stock of provision & forage we can leave in this State, and upon the communications, the less difficulty we shall find in giving support to this place Should the Enemy approach it.
        I should recommend, therefore, to quarter the Army as far westward as Morris Town or Baskenridge. The Country is strong, secure from a surprize, happily situated to receive supplies of provision & forage, and not very inconvenient for giving protection and cover to the Inhabitants.
        It is true it is a considerable remove from this place. But was we to take a position at Suffrans or Pompton, the consumption of forage would be so great, that it would destroy the possibility of keeping up a communication with the Western States, however pressing the necessity, before the grass season. Suppose the Enemy should move up early in the Spring and lay siege to West Point. and the supplies of this State prove unequal to our support, should we not be obligd to abandon it to its fate?
        There is another objection to the Suffran or Pompton position, which is the advantage it gives the Enemy of dividing our attention, by taking Post at Kings ferry. It will be impossible for us to determin which is their object, the Camp or West Point; and it will be almost as dangerous to expose our Camp, as these Garrisons; especially early in the Spring, when we have all our baggage about us, and no possibility of moving it off.
        If we take a position near Morris we can always tell, by the motions of the Enemy, what is their object; and having our Camp in a secure situation, should they turn their force towards this place, we can march to its relief in such force as to give certain support; and at the same time leave our Camp in perfect security.
        
        The fortifications here are so strong, and the Garrison will be so numerous that I think we have but little to fear, either from a surprize or storm; and therefore we have only to guard against an investiture or Siege.
        As the Enemy have the advantage of a water transportation, and the Spring the most difficult part of the year for a land conveyance, it is most probable, if they have any designs upon this Post, they will commence their operations before the grass season. Will it not be worth while therefore to form a small Magazine of Provision & forage at or near Mr Erskine’s Iron works, for the purpose of subsisting the Army on their march to this place? And another considerable Magazine of Provision and forage at Chester or Warwick, for the support of this Army in what ever position it may take for the releif of this Garrison? These Magazines should be formd from the Westward in the Winter season, when there is the least call for transportation and the roads the most favorable for the purpose.
        I imagin there will be great interest made for the Eastern Troops to be posted on the Eastside of the North River to favor their recruiting. These reasons have somthing plausable in them; but I have my doubts with respect to their truth and reality: Men, when they are near home, are much more influenced by domestick attachments than they are when they are at a great distance. The friends and Relations of the Soldiers very seldom use their influence to engage them in the service. On the contrary they commonly make use of every argument to disswade them from it. I am of opinion, therefore, the farther the Troops are removed from home the more favorable it will be to the recruiting service in Camp. There is but one reason for cantoning the Eastern Troops on the East side of the North River, and that is, they are more convenient to receive their State Stores; but this is so triffleing a consideration that it ought to have no weight; when it is opposd to so many more important considerations.
        My present opinion favors the following disposition of the Troops for Winter quarters. The Garrison here should consist of Patterson’s, Learnard’s, Clinton’s, and the North Carolinia brigades, which I believe will form a force sufficient for the purpose. If the Horse Is Posted in Connecticut, as seems to be thought on, I think the Troops coming from Rhode Island in conjunction with the Horse, will form a sufficient covering party

for the exposd parts of Connecticut and West Chester. I would only wish Clinton’s brigade to be here because it may interest the Inhabitants to furnish supplies in the Winter, and to encourage the Militia to turn out with spirit, should the Enemy make a sudden move towards the Post. The connection between the Army and the Country will have an influence in both these respects.
        The Delaware Regiment can furnish guards for King’s ferry, and the Stores at Ringwood, should your Excelly think proper to establish a Magazine there. I mention this Regiment for this service because it seems to be unconnected with any Brigade, Or at least the Maryland brigades are complete with out it.
        The rest of the Troops, I would quarter as before mentioned some where not far distant from Morris or Baskenridge, according as wood and water may favor a position.
        Should the Enimy make any considerable detachments from New York, a larger covering party may be necessary for the State of Connecticut, as I should have more apprehensions of their committing depradations, if they detach, than if they don’t; for then they will have nothing left but to play the small game.
        The earlier the position is fixed upon the better for quartering the Army: I wish your Excellency, therefore, as soon as you have decided in your mind, the places and force requisite for each side of the North River and the Garrison for these Fortifications, you would please to acquaint me therewith, as it will be a more perfect guide to my conduct, in making the preparations for cantoning the Army. I am with great respect Your Excellen[c]ys Most Obedient humble Sert
        
          Nath. Greene Q.M.G.
        
      